Per curiam.
This disciplinary matter is before the Court on Respondent Darryl B. Segraves’ Petition for Voluntary Surrender of License filed pursuant to Bar Rule 4-227 (a). The State Bar has no objection to acceptance of Segraves’ petition and recommends that this Court accept Segraves’ request to voluntarily surrender his license to practice law. Segraves, who has been a member of the State Bar since 1980, admits that he will enter a plea of guilty to a single count of the criminal offense of theft by taking, a felony violation under the Georgia Code, and he anticipates that the Superior Court of Cobb County will accept his plea. Segraves admits that the entry of judgment on the plea will constitute a violation of Standard 66 (conviction of a felony or misdemeanor) of Bar Rule 4-102 (d). He waives his rights to a hearing and requests that he be permitted to surrender his license to practice law, which is tantamount to disbarment under Bar Rule 4-110 (f).
We have reviewed the record and agree to accept Segraves’ petition for voluntary surrender of his license to practice law in this State. The name of Darryl B. Segraves hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Segraves is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, and to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.